Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 24 October 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My Dear General
                     Paris October 24 1782
                  
                  My Last Letter Has Informed You that in Case Peace is Not Made, and our Plans do not Immediately take place at this Court, I Would think it Consistent With My zeal for our Cause, and My Obedience to Your Intentions, to take a Round About Way to Serve our Military Purposes.  Under those Circumstances, I Have Accepted to Go this Winter With Count d’Estaing.  But tho’ I am to Reenter Into the french line as a Marechal de Camp from the Date of Lord Cornwallis’s Surrender, I Will However keep My American Uniform, and the out Side as Well as the Inside of an American Soldier--I Will Conduct Matters, and take Commands as an officer Borrowed from the United States, as it Were Occasionally, and Will Watch for the Happy Moment When I May join Our Beloved Colours.
                  My Seeing W: Indies will I Hope Bring about and Insure the thing We Want, or Any other You May Wish.  In Seeing W: Indies I Will Have With me Maritime Superiority.  A Vessel Will go to America in a fort Night--What I write to You Has Been Given to me Under the Greatest Secrecy, and Untill I am at Liberty to Mention it, I Beg it May Be for You Alone.  When Matters are Better Settled, I will Be More Particular, in the Mean While You May prepare Your Orders to me.  As there Will Be private Communications, and they Might Be Sent By two Ways, I Was thinking officers Could Be dispatched--George Wanted to Make a Voyage--McHenry Had the Same Desire--You know that with me George Will Be Well taken Care of--I Give those Hints Before Hand--Your Excellency Will fully Hear from me By the Next Vessel--I Hope New York May take place about June--What I am doing Was the only Way. In a Month time We Must know if England is Willing to Make peace, and if it not Made shortly after the Meeting of parliament, it is Certain that an other Campaign Becomes Necessary.I do not intend to Set out Before that time.
                  Clel Gouvion is not, I Suppose, Immediately Wanting, and I Have Presumed to think Your Excellency Will not Be displeased at My keeping Him With me.
                  My Best and most Affectionate Respects Wait Upon Mrs Washington, And My tenderest Compliments Upon the family and My other friends--Mde de Lafayette joins with me in presenting You and Mrs Washington with Assurances of Her love and Respect.  You know My Heart, My dear General, and I Need not telling You How Respectfully How Affectionately I Have the Honor to Be Your Most Obedt Hbe Servant and Devoted friend
                  
                     Lafayette
                     
                  
               Words in square brackets are translations of code.